Citation Nr: 0504049	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease with arthritis, lumbar spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) for degenerative joint disease with 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The information of record indicates that the veteran served 
on active duty from December 1945 to July 1947 and from 
November 1950 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied the veteran's claims for 
an increased rating for degenerative disc disease with 
arthritis of the lumbar spine, and bilateral hearing loss.  
The veteran filed a notice of disagreement in March 2003.  
The RO issued a statement of the case in August 2003 and 
received the veteran's substantive appeal in September 2003.  

In May 2004, the veteran and his spouse testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record.  

The issue of entitlement to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for degenerative disc 
disease with arthritis of the lumbar spine is addressed in 
the REMAND portion of this decision and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating diseases and 
injuries of the spine, including intervertebral disc 
syndrome, in effect when the veteran filed his claim seeking 
an increased rating for his degenerative disc disease with 
arthritis of the lumbar spine, nor the revised criteria, 
which became effective September 23, 2002, and September 26, 
2003, are more favorable to the veteran's claim.

2.  The veteran's lumbar disc disease with arthritis is 
manifested by pain and slight limitation of motion causing 
restricted activities; these symptoms result in no more than 
moderate limitation of motion and are not productive of 
neurological manifestations or incapacitating episodes 
requiring prescribed bedrest.  

3.  Upon audiological testing in March 2004, the veteran's 
bilateral hearing loss is manifested by Level II hearing loss 
in the right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 20 percent for degenerative disc disease and arthritis of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003, 5242 (2002, 2004).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to notify and assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhanced the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a February 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  The veteran has submitted 
a private audiological evaluation and the veteran was 
afforded VA examinations as noted below.  Finally, the 
veteran was afforded an opportunity to testify before the 
undersigned at the May 2004 hearing.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

When after careful review of all available and assembled data 
a reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

A.  Degenerative disc disease with arthritis of the lumbar 
spine

Background

Entitlement to service connection for a lumbar spine 
disorder, characterized as degenerative disc disease with 
arthritis, was granted in a June 1972 rating decision, and 20 
percent evaluation was assigned (effective from May 1972).  
The RO, in a subsequent rating decision dated in November 
1999, confirmed and continued the currently assigned 20 
percent evaluation.  As such, the 20 percent evaluation for 
this disorder has remained in effect for more than 20 years, 
and thus it is protected from reduction under the provisions 
of 38 U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2004).

VA outpatient treatment records dated in January and April 
2000 indicate that the veteran presented with complaints of 
lower back pain.  These records indicate that the veteran 
experienced the pain after performing light work and while 
sleeping on the back, for which Motrin provided temporary 
relief of the pain.  X-ray examination of the spine in 
January 2000, revealed minimal narrowing of the L3-4 and L4-
5, hypertrophic changes below the L3 level, and 
spondylolysthesis at L4-5.  The resulting impressions were of 
low back pain with possible osteoarthritis; and low back pain 
plus discopathy, controlled on Naproxen.

VA conducted an examination of the veteran in October 2001, 
during which the veteran complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  He related 
that Naproxen relieved his pain somewhat.  When asked if he 
had periods of flare-up, he replied that it stays about the 
same all the time.  The veteran also reported that he retired 
in 1986.  The physical examination revealed objective 
evidence of painful motion and weakness, and that motion 
stopped when the pain began.  The examiner detected no 
evidence of spasm or tenderness.  The range of motion of the 
lumbar spine was right flexion to 44 degrees, left flexion to 
50 degrees, forward flexion to 116 degrees, and backward 
extension to 32 degrees.  The veteran's knee jerks were two-
plus, active, and equal.  The impression was of degenerative 
joint disease with loss of function due to pain.

According to a March 2003 statement from W.G., M.D., the 
veteran had degenerative joint disease of the lumbar spine 
with disc space narrowing L3-4, and severe back pain.  

In an April 2003 letter, along with an examination report, D. 
T., M.D., indicated that he had treated the veteran for 
several years.  Dr. T. related that the veteran had severe 
degenerative disc disease of the lower back involving L4-5 
and L5-S1 regions, and that he had increasing pain in the 
back with decreasing range of motion.  Dr. T. noted that the 
veteran could forward flex to 75 degrees; that he could 
extend to neutral to 0 with pain at the extremes; and that he 
did have some paraspinus muscle spasms bilaterally.  Dr. T. 
expressed that opinion that the veteran appeared to be having 
severe recurring attacks with some intermittent relief.

In March 2004, the veteran was afforded a VA examination.  
The veteran reported that his low back pain "comes and 
goes".  The pain was located on the back with no 
distribution.  He did not walk with an assistive device.  
Upon physical examination, his posture and gait were normal.  
The veteran was able to get in and out of a chair without 
assistance.  Range of motion studies showed flexion to the 
right to 21 degrees, and flexion to the left to 23 degrees.  
Forward flexion was to 96 degrees and backward extension was 
to 28 degrees.  There was painful motion detected.  The 
condition was not further limited by spasm, weakness, or 
tenderness.  The neurological examination revealed that the 
deep tendon reflex at the knee were two-plus, active, and 
equal.  The diagnosis was of degenerative joint disease of 
the lumbosacral spine with slight loss of function due to 
pain.  

Finally, during the hearing in May 2004, the veteran 
testified that his low back condition caused constant pain.  
The pain was characterized as mild, and was lessened by 
medication.  He stated that he had occasional muscle spasms.  
He was able to climb a flight of stairs, but after one flight 
he would develop pain and tension in the back.  

Analysis

Effective September 23, 2002, and September 26, 2003, VA 
amended the rating schedule for evaluating intervertebral 
disc syndrome and diseases and injuries of the spine.  See 67 
Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454 (2003).  In this 
regard, the Board notes that VA's General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

The veteran's degenerative disc disease with arthritis of the 
lumbar spine is rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the affected joint or joints 
involved.  

The former version of the rating criteria in effect prior to 
September 26, 2003, limitation of motion of the lumber spine, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, may be 
rated using the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

Under the former rating criteria in effect prior to September 
23, 2002, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
.......20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The amended version of the rating criteria in effect since 
September 23, 2002, intervertebral disc syndrome may be 
evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, 
impairment of the spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a Note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three Notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

Upon review of the evidence of record, the Board finds that 
the criteria for a disability evaluation in excess of 20 
percent evaluation for degenerative joint disease of the 
lumbar spine have not been met.  In this respect, the 
veteran's degenerative joint disease has been confirmed upon 
x-ray and is appropriately rated based upon limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The objective evidence shows that the low back 
condition results in slight limitation of motion.  Motion 
studies in October 2001 revealed no loss of flexion and 
slight loss of lateral extension and backward extension.  The 
veteran's private physician noted flexion to 75 degrees.  The 
VA examiner in March 2004 noted full flexion but a slight 
reduction in lateral flexion and backward extension.  Based 
upon the foregoing, the Board finds that a 40 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 in effect prior to September 23, 2003 is not warranted.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 in effect 
prior to September 23, 2002 a higher rating would be 
warranted if there was pronounced intervertebral disc 
syndrome or severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  In this case, 
the examiner in April 2003 characterized the veteran's 
attacks as severe with intermittent relief.  However, the 
other evidence of record, to include the veteran's own 
testimony, does not show that the veteran has severe 
recurring attacks or pronounced intervertebral disc syndrome.  
In this respect, the veteran has repeatedly characterized the 
disability as resulting in constant mild pain, not subject to 
flare-up.  Additionally, the supplied medical evidence does 
not show objective evidence of recurring attacks, let alone 
severe recurring attacks of intervertebral disc syndrome.  As 
such a 40 percent evaluation under Diagnostic Code 5293 in 
effect prior to September 23, 2002 is not warranted.  

Additionally, the Board finds that an evaluation in excess of 
20 percent is not warranted as it pertains to the version of 
Diagnostic Code 5293 in effect from September 23, 2002 to 
September 25, 2003.  

The Board notes that the low back condition results in pain 
with objective evidence of limitation of motion.  The VA 
examiner in October 2001, noted that the condition resulted 
in objective evidence of painful motion and weakness.  The 
statement from W.G., M.D. characterized the veteran's back 
pain as severe.  D.T, M.D., also noted that the veteran had 
severe degenerative joint disease that was productive of 
recurring attacks with only some intermittent relief.  While 
the VA examination in March 2004 did not note any objective 
evidence of painful motion, the Board finds the evidence from 
the veteran's treating physicians to be more persuasive as 
the record reveals that they had the benefit of treating the 
condition for several years.  Thus, the Board finds that 
their characterization of the severity of the disability is 
credible.  Nevertheless, even after considering the effects 
of pain and other factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995), the Board finds that an evaluation greater than 20 
percent is not warranted.  While the veteran's low back 
disability results in pain, the evidence does not show that 
the low back results in weakened movement, incoordination, or 
excess movement of the joint.  Additionally, while pain on 
motion was reported upon objective examination, it is not 
shown to cause a loss of range of motion comparable to the 
criteria for a 40 percent evaluation under the revised rating 
criteria.  

For these reasons, a disability evaluation under the revised 
criteria greater than the currently assigned 20 percent is 
not warranted.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Bilateral hearing loss

Background & analysis

Service connection for defective hearing was granted by way 
of a June 1972 rating decision.  A noncompensable evaluation 
was assigned.  

The veteran was afforded a VA examination in October 2001 in 
connection with his claim for a compensable rating.  Therein, 
he complained of difficulty hearing, especially in the 
presence of background noise.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
70
90
LEFT
30
25
40
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner recommended the continued use of hearing aids.  

The veteran submitted a June 2003 audiologic evaluation from 
the Aniston Ear, Nose and Throat clinic.  However, these 
reports contain only the uninterpreted results of his pure 
tone thresholds.  Thus, the Board is precluded from applying 
these results to the criteria of 38 C.F.R. § 3.385 (2004) in 
order to determine the severity of his current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  However, a 
statement submitted with the testing results indicated that 
the veteran suffered from long-term bilateral sensori-neural 
hearing loss that was worse with high frequencies and 
progressive over the past twelve years.  The prognosis was 
that the hearing was likely to continue to deteriorate.  

The veteran was afforded another VA audiological examination 
in March 2004.  The veteran noted that his hearing aids 
provided little benefit.  He complained of continued 
difficulty hearing.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
90
LEFT
40
40
50
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
Test results were interpreted to show a bilateral mild to 
severe sensorineural hearing loss.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  

During the October 2001 VA audiologic examination, puretone 
thresholds were 25, 35,70 and 90 for the right ear and 25, 
40, 70, and 80 for the left ear.  The puretone threshold 
average is 55 for the right ear and 53.75 for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 88 percent in the left ear.  
Application of these scores to Table VI results in 
designation of I for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

During the March 2004 VA audiologic examination, puretone 
thresholds were 30, 40, 70 and 90 for the right ear and 40, 
50, 75, and 90 for the left ear.  The puretone threshold 
average was 57.5 for the right ear and 63.75for the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 92 percent in the left ear.  
Application of these scores to Table VI results in 
designation of II for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
remains noncompensable.  

The Board has considered the statement from the private 
physician that the veteran's hearing loss is progressively 
deteriorating.  Moreover, the Board has considered statements 
in the record with regard to the severity of the veteran's 
hearing loss and the Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increase rating for degenerative disc 
disease and arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.  

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
degenerative disc disease with arthritis of the lumbar spine 
may interfere with his employment and earning capacity.  In 
this regard, the Board observes that the veteran submitted a 
copy of an application for civil service disability 
retirement, which he filed in 1986.  The information 
contained in this application form documents a diagnosis of 
lumbar disc disease with radiculopathy, and indicates that 
due to the veteran's physical restrictions and prognosis, his 
employer was unable to make reasonable accommodations for 
continued employment in his then current position.  

The Board determines that such factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal of an increased 
rating for his degenerative disc disease with arthritis of 
the lumbar spine.  See generally Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (holding that the Board's decision will be 
reversed as a matter of law where there is plausible evidence 
that a claimant is eligible for consideration on an extra-
schedular basis and the Board has not relied on any 
affirmative evidence to the contrary); see also VAOPGCPREC 6-
96, slip op. at 15, 61 Fed. Reg. 66749 (1996).

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for degenerative disc 
disease with arthritis of the lumbar 
spine, the RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an extra-schedular rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

With respect to employment records, 
particularly those relating to lost time, 
sick leave, and/ or (disability) 
retirement, the RO should ask the veteran 
to furnish the names and addresses of all 
private and government (i.e., Federal, 
State, and local) employers for whom he 
has worked, and that he provide the 
approximate dates of any time lost and/ 
or sick leave used relevant to each 
identified employer, along with any 
supporting documentation.

2.  After the foregoing, the RO should 
determine whether this matter should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's lumbar spine disorder.  

3.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
for degenerative disc disease with 
arthritis of the lumbar spine.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


